ON REHEARING.
STJLLIVAN, C. J.-
-It is strenuously urged that the court below erred in permitting plaintiffs to prove that Riley Rice was not at the bank of defendant on the 23d or 24th of October, 1894, on one of which days Cashier Brown had stated that "the $1,000 was paid to Riley Rice; and also that the court ■erred in permitting plaintiffs to prove that Riley Rice was not in Grangeville on the 3d or 4th of January, 1895, the ■date on which Cashier Brown had stated he paid the $850 to ■said Rice. The facts following appear from the record: The ■cause came on for trial by the court with a jury. The jury having been impaneled, the first witness produced by the plaintiffs was C. E. Holt, one of the plaintiffs. After the examination of said witness, plaintiffs rested their case. The defendant thereupon called several witnesses, and among them its cashier, Mr. Brown, and on his cross-examination he was ■asked if he had not stated to plaintiffs Rhodes and Holt that he paid the $1,000 to Rice on October 23 or 24, 1894, and •that he paid the $850 to said Rice on the 3d or 4th of January, 1895. The witness answered that he probably had so ■stated; that he would not say that he had not; that he had had time to look the matter up since the conversation with Holt and Rhodes; that the cheek for $1,000 was sent off for ■collection on the twenty-fourth day of October. And on reflection he says that he remembered that the bank carried said ■check in the vault with the cash, and counted it as cash, for *46some time; and it was probably from a week to ten days, or possibly two weeks, before the check became due, that he paid Rice $1,000. Brown thus admitted on the witness-stand that he had made the statements above referred to, and also admitted that he was wrong as to the dates of payment, and no longer claimed that payment was made as he had at first stated. As those statements of the witness Brown had not been withdrawn up to the time of the trial, it was the right of plaintiffs to have the evidence ready on the trial to contradict him; but, after he had admitted on the witness-stand that his first statements in regard to said payments were not correct, it was useless, and not proper, to introduce evidence to show that said payments were not, and could not have been, made on those dates. The facts were before the jury that Brown had made one statement to Holt and Rhodes as to the times of the payments of said- checks, and that he testified the payments were made at different times than he had first stated. After Brown had testified and admitted just what' the plaintiffs claimed on that matter, there was no need of any further evidence thereon. We think, however, the introduction of the evidence proving an alibi for Rice was not prejudicial error, and in'a retrial of the case it will not be necessary to introduce evidence upon that point, as the same is no longer an issue.
The petitioner contends that evidence as to custom should be limited to the nature of the transaction involved. While that is true, we have in this case a diversity of opinions as to the nature of the transaction involved. Plaintiffs claim the transaction was one of deposit of check for collection and credit; that the amount of the check was collected, and no-credit given. Defendant admits that the check was deposited for collection and credit, but contends that before the cheek was collected the defendant purchased said cheek from Rice, one of the plaintiffs, and collected it on its own account, and for that reason the amount collected on said check was not placed to the credit of plaintiffs. The hypothetical questions propounded by the plaintiffs cover the “nature of the transaction” from their standpoint, and those propounded by the-defendant cover the “nature of the transaction” from its standpoint. If the plaintiffs introduce evidence of custom in re*47buttal of that introduced by defendant, it should be based on the, same state of facts as that introduced by defendant. To introduce evidence of custom on a different state of facts or hypothesis would not be rebuttal. And the court, on a retrial of this suit, should not admit expert evidence of the custom of bankers in rebuttal, unless it is confined to the same state of facts as is the evidence of custom which is sought to be rebutted. The specifications of error numbered from 1 to 9, inclusive, refer to questions propounded to plaintiffs’ witness Wagner, and not to witness Hillard, as, by inadvertence, stated in the former opinion. The former opinion is therefore modified as indicated' in this opinion, and a rehearing is denied.
Huston and Quarles, JJ., concur.